PER CURIAM.
The determination appealed from is modified, by directing that the order , holding defendant in contempt be modified by reducing the amount of the fine imposed upon the defendant to the sum of $647.32, made *367up of the judgment, $599.34, with interest thereon, $17.98, and the costs of the proceedings, $30; total, $047.32. As so modified, the determination of the Appellate Term is affirmed, without costs.
INGRAHAM, P. J., and SCOTT, J., dissent, and vote to reduce the fine to the sum of $250.